Citation Nr: 1129464	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-37 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a service connection claim for an acquired psychiatric disorder, to include a nervous condition, paranoid schizophrenia, or anxiety reaction in inadequate personality.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition, paranoid schizophrenia, anxiety reaction in inadequate personality, major depressive disorder, or posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In 2006, the Veteran submitted a claim for a nervous condition, also claimed as PTSD, based incidents and treatment during service.  The RO notified the Veteran that his claim for a nervous condition had been previously denied in December 1971, and that new and material evidence is required to reopen such claim.  The Board notes that the previous rating decision denied the Veteran's claim for paranoid schizophrenia, recharacterized as a nervous condition or anxiety reaction in inadequate personality disorder.  However, the RO did not decide the issue of whether new and material evidence had been received.  Rather, the RO denied a current claim for PTSD, also claimed as major depressive disorder, on the merits.  

The question of whether new and material evidence has been received is a threshold question in any case involving a previously denied claim.  See Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  As discussed below, the Board finds that new and material evidence has been received and, therefore, the previous claim must be reopened.  Further, the Veteran's claim for a nervous condition and PTSD includes all acquired psychiatric disorders that are reasonably encompassed by the evidence of record, including his description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The current medical evidence of record reflects various mental health diagnoses including but not limited to major depressive disorder and possible PTSD.  As such, the issues on appeal have been recharacterized as stated above, to encompass the previously denied claims and all currently diagnosed acquired psychiatric disorders.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition, anxiety reaction in inadequate personality, major depressive disorder, or PTSD, is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connection claim for an acquired psychiatric disorder, to include a nervous condition, paranoid schizophrenia, or anxiety reaction in inadequate personality was denied in a December 1971, and a timely appeal was not received from the Veteran or any authorized individual on his behalf.

2.  Evidence received since the last final denial is neither cumulative nor redundant of the evidence of record at that time and, when presumed credible, raises a reasonable possibility of substantiating the service connection claim.


CONCLUSION OF LAW

Since the last final denial in December 1971, new and material evidence has been received sufficient to reopen the previously denied service connection claim for an acquired psychiatric disorder, to include a nervous condition, paranoid schizophrenia, or anxiety reaction in inadequate personality.  38 U.S.C. § 4005(c) (1970); 38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the Veteran's previously denied claim is completely favorable, no further development is required in this regard.

The Veteran's service connection claim for an acquired psychiatric disorder, to include a nervous condition, paranoid schizophrenia, or anxiety reaction in inadequate personality was denied in a December 1971 rating decision.  This determination was based on a determination that the current psychiatric disability was not incurred during service but, rather was a developmental abnormality.  The Veteran did not dispute this determination and, therefore, the decision became final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010)].

The Veteran again sought service connection for a nervous condition in January 2006.  As noted above, a threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received.  38 U.S.C.A. § 5108.  For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, evidence received since the last final denial includes statements by the Veteran as to stressful incidents, symptoms, and treatment during service; VA treatment records including mental health diagnoses and statements by the Veteran concerning continuity of symptoms; and a letter from a private psychiatrist.  This evidence was not previously considered, and it relates to an unestablished fact necessary to substantiate the Veteran's claim, namely, whether there is a current disability that was incurred or aggravated as a result of service.  When presumed credible, this evidence raises a reasonable possibility of substantiating the service connection claim for an acquired psychiatric disorder, to include a nervous condition, paranoid schizophrenia, or anxiety reaction in inadequate personality.  Accordingly, the Board finds that new and material evidence has been received sufficient to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for an acquired psychiatric disorder, to include a nervous condition, paranoid schizophrenia, or anxiety reaction in inadequate personality is reopened.


REMAND

The Veteran's claim for an acquired psychiatric disorder, to include a nervous condition, paranoid schizophrenia, or anxiety reaction in inadequate personality has been reopened herein.  As noted above, he also seeks service connection for PTSD, and the medical evidence reflects several mental health diagnoses over the years.  As such, the remaining issue on appeal is service connection for an acquired psychiatric disorder, to include a nervous condition, paranoid schizophrenia, anxiety reaction in inadequate personality, major depressive disorder, or PTSD.  

Further development is necessary for a fair adjudication of this claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that the Veteran is afforded every possible consideration of his claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In particular, the current evidence of record indicates that the Veteran was hospitalized and treated for mental health symptoms during service in 1970.  He has reported continuing symptoms since that time, which he tried to cope with on his own until they became worse and required further treatment in 1999.  In addition, the Veteran has reported stressful incidents that occurred during his service in Vietnam, which he states led to nightmares during service and recently.  See, e.g., December 2006 attachment to substantive appeal (VA Form 9).  There is also medical evidence of a current mental health disability, although the exact diagnosis is unclear.  As such, there is an indication that a current disability may have been incurred or aggravated as a result of an in-service incident, disease, or injury.  Therefore, efforts must be made to obtain all outstanding records, and the Veteran must be scheduled for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With regard to outstanding records, the Veteran was admitted for inpatient treatment at the Hato Rey Psychiatric Hospital during service from June 1970 to September 1970.  There are only two treatment summaries from this period in the claims file.  In addition, these records reference treatment by military providers for a short period prior to this admission, or in May or June 1970.  There is also an indication that the Veteran received inpatient treatment an Army hospital in Fort Gordon, Georgia, after being released from Hato Rey in September 1970 and prior to his discharge from service in October 1970.  In his August 2006 notice of disagreement, the Veteran also reported treatment at Fort Hamilton, New York, prior to discharge.  His Report of Transfer or Discharge (DD Form 214) confirms that he was separated from service at Fort Hamilton.  Upon remand, attempts should be made to obtain any outstanding service treatment records, specifically to include in May or June 1970, as well as any inpatient or outpatient records from military hospitals at Fort Gordon, Georgia, and Fort Hamilton, New York.  In addition, requests should be made for any additional treatment records from the Hato Rey Psychiatric Hospital for the period from June 1970 to September 1970, upon receipt of any necessary authorization from the Veteran.

Post-service, the Veteran has reported receiving mental health treatment at the San Juan VA Hospital in 1970.  An August 1971 VA examination conducted at that facility notes a diagnosis of inadequate personality "as reported by our psychiatric service," and a December 1971 VA examination notes the Veteran's reports of evaluation at the VA mental hygiene clinic in January 1971, but no treatment folder was available at that time.  The Veteran has also reported treatment for mental health symptoms at the San Juan VA Hospital in May 2000 and May 2006.  VA treatment records currently in the claims file span from December 2004 to June 2006, but it appears that not all records were obtained.  Indeed, a May 2006 record refers to the Veteran's description of experiences in Vietnam in an April 25, 2006, record, but there is no record for that date in the claims file.  Further, it appears that the Veteran may have had additional VA treatment since June 2006.  Attempts should be made to obtain any outstanding VA treatment records upon remand.

Concerning private treatment, the Veteran has stated that he coped with his symptoms without treatment for many years after service until 1999, when he sought treatment from Dr. M.R.P.  See, e.g., notice of disagreement; attachment to VA Form 9.  Similarly, Dr. M.R.P. sated in a January 2006 letter that she had been seeing the Veteran once a month since December 1999, and treatment continued at that time.  A December 2004 VA treatment record further indicates that the Veteran was hospitalized for 2 weeks at "MEPSI" two years earlier, or in approximately 2002, and that the Veteran continued to be treated by Dr. M.R.P. at MEPSI.  The Veteran has also reported treatment at the "Julia clinic" or the "Julia Mental Clinic" in Hato Rey, Puerto Rico, for around 3 months in 1970 or after service.  See January 2006 claim, notice of disagreement, December 2004 VA treatment record.  It is unclear if this is a separate facility from the Hato Rey Psychiatric Hospital.  Upon remand, the Veteran should be requested to clarify this matter, and to provide further identifying information for this facility and for "MEPSI" and Dr. M.R.P., as well as an authorization and release for such providers.  

After all identified, available records have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current acquired psychiatric disability.  The Board notes that records from 1970 and 1971 indicate an initial diagnosis of paranoid schizophrenia, which was revised to a diagnosis of anxiety reaction in inadequate personality.  There are several additional diagnoses over the years, including, but not limited to, major depressive disorder with psychotic features, rule out PTSD, and social phobia.  See, e.g., August and September 1970 summaries from Hato Rey; January 2006 letter from Dr. M.R.P.; VA treatment records dated from February 2006 to June 2006.  It is unclear whether there is any currently diagnosed personality disorder or psychosis based on the currently available treatment records.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  VA must consider all possible theories of entitlement that are raised by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008).

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

A personality disorder, as such, is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  Further, personality disorders which are characterized by developmental defects or pathological trends in the personality structure, manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration, or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service that were the basis of an in-service diagnosis, will be accepted as showing pre-service origin.  However, service connection may be granted if a personality disorder is subject to, or aggravated by, a superimposed disease, injury, or mental disorder as a result of service, which results in additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010); see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004). 

Additionally, VA regulations provide that psychosis will be presumptively service connected if it manifests to a compensable degree within one year after discharge.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  For these purposes, "psychosis" includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2010).  

Concerning an in-service incident, the Veteran has reported that he was held at gunpoint or was under fire from one of his fellow soldiers one night while stationed at the Nui Ba Den Signal Relay Facility between September and December 1969.  He states that he was loading fuel in an electric generator, and the soldier confused him for Vietnamese due to his Asiatic appearance.  The Veteran states that he was greatly affected by this, and he feared that it may happen again and he may be a victim of friendly fire due to his appearance and difficulty expressing himself in English.  In addition, the Veteran states that explosives were being used to construct a small highway at this same Relay Facility, and a 25-30 pound rock landed exactly where he had been standing a few moments before.  The Veteran reports that this terrified him and caused him to feel that he was in constant danger.  See, e.g., June 2006 response to PTSD questionnaire, December 2006 attachment to VA Form 9.  Currently available VA treatment records also refer to difficult experiences in Vietnam in a hostile, wartime environment.  See, e.g., May 2006 records.  The Board notes that the Veteran's DD Form 214 confirms that he served in Vietnam, and that he was a power plant operations mechanic.  However, these reported incidents are not of a nature that is subject to verification.

With respect to the claim for PTSD, the Veteran has not claimed that he was involved in combat, and there is no other indication of combat in the record.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(f) (2010) (providing for relaxed evidentiary standards as to stressors where a veteran engaged in combat with the enemy).  Further, there is no indication that the Veteran was diagnosed with PTSD during service.  See 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 38 C.F.R. § 3.304(f) in cases where PTSD is diagnosed during service).  VA recently amended the applicable regulations to liberalize the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  Briefly, the current regulations provide that lay testimony may be sufficient to establish the occurrence of an in-service stressor where it involves the fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of the veteran's service.  See id.  However, where these conditions are not met, the claimed in-service stressors must be independently verified to establish service connection for PTSD.  The Veteran should be advised of these amended provisions upon remand.  The Board notes that these stressor criteria need not be met to establish service connection for mental health diagnoses other than PTSD.

Accordingly, upon remand, the VA examiner should clarify the Veteran's current diagnosis based on a thorough evaluation and review of all pertinent lay and medical evidence.  The examiner should indicate whether any current diagnosis constitutes a personality disorder or psychosis.  Further, the examiner should offer an opinion as to whether any currently diagnosed mental health disorder constitutes an additional disability as a result of any disease, injury, or incident during service being superimposed on a personality disorder.  If there is a currently diagnosed psychosis, as defined for VA purposes, the examiner should offer an opinion as to whether, and to what extent, any symptoms manifested within one year following the Veteran's discharge from service, or by October 1971.  The examiner should also offer an opinion as to whether the Veteran currently has PTSD and, if so, if such disorder is related to any verified in-service stressor(s), or a fear of hostile military or terrorist activity consistent with the circumstances of his service. 

All development and adjudication upon remand should reflect consideration of the competency of certain lay evidence.  In particular, the Veteran is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, he is competent to testify to a lack of observable symptoms prior to service, continuity of such symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr, 21 Vet. App. at 307-08.  The Board and the agency of original jurisdiction, as fact finders, retain the discretion to make credibility determinations and weigh the lay and medical evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, competent lay testimony may be rejected only if it is found to be mistaken or otherwise deemed not credible.  McLendon, 20 Vet. App. at 84.  Additionally, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010.  Allow an appropriate time for the Veteran to provide any additional information as to his claimed in-service stressors.  Conduct any additional development that may be necessary concerning his reported stressors, considering these amended provisions.

2.  Request the Veteran to identify all providers who treated him during or after separation from service for any mental health symptoms, to include any military hospitals, VA providers, or non-VA providers.  The Veteran should be requested to clarify whether the "Julia clinic" or "Julia Mental Health clinic" is different from the Hato Rey Psychiatric Hospital, and to sufficiently identify "MEPSI" and Dr. M.R.P.  He should also complete an authorization and release (VA Form 21-4142) for any non-VA facilities.  

3.  Thereafter, request copies of any treatment records from identified military hospitals, including but not limited to Army hospitals in Fort Gordon, Georgia, and Fort Hamilton, New York for the period from September 1970 to October 1970.  All inpatient and outpatient records should be requested.  In addition, make additional attempts to locate any outstanding service treatment records, specifically to include any mental health records dated in May or June 1970.  Requests for such records should be made to all appropriate records repositories, including but not limited to the National Personnel Records Center (NPRC) and directly to the identified military hospitals, as necessary.

4.  Request copies of any identified, outstanding VA treatment records, specifically to include any inpatient or outpatient mental health records from the San Juan VA Hospital dated from October 1970 through December 1971, and from May 2000 forward, including but not limited to the period from December 2004 through June 2006, and from June 2006 forward.  

5.  After obtaining any necessary authorizations, requests copies of any identified, outstanding private treatment records, specifically to include any inpatient or outpatient mental health records from the Hato Rey Psychiatric Hospital dated from June 1970 through September 1970, and from MEPSI and/or Dr. M.R.P. dated from December 1999 forward.  

6.  All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  Requests for records from Federal agencies, including VA and military facilities, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  Reasonable efforts should be made for any non-Federal records.  All records received should be associated with the claims file.  If any identified, outstanding records cannot be obtained after making appropriate efforts, the Veteran should be notified of the missing records and the attempts made to obtain them, and allowed an opportunity to provide such records.  

7.  Additionally, if any service treatment records are determined to be unavailable, the Veteran should be offered another opportunity to provide alternative information, and requested to complete the appropriate forms to allow for possible reconstruction of his medical records, e.g., NA Forms 13055 and 13075.  If a sufficient response is received, appropriate efforts should be made to reconstruct the medical records.

8.  After completing the above-described development, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  Further, the examiner should be informed of VA's definition of psychosis, as set forth in 38 C.F.R. § 3.384.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

(a)  Please identify all current acquired psychiatric disorders, and related symptoms, based on examination of the Veteran and review of all lay and medical evidence.

(b)  Please state whether any currently diagnosed disorder constitutes a personality disorder.  For any currently diagnosed personality disorder, is it at least as likely as not (probability of 50 percent or more) that such disorder was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability?  If so, please identify the additional disability.

(c)  Please state whether any currently diagnosed disorder constitutes a psychosis for VA purposes.  For any current psychosis, is it at least as likely as not (probability of 50 percent or more) that such disorder was incurred or aggravated as a result of any incident during active duty service, or manifested to a compensable degree within one year following separation from service, or by October 1971?  Please identify the extent of any symptoms manifested at that time, if possible.  

(d)  If PTSD is diagnosed, please state whether it is at least as likely as not (probability of 50 percent or more) such disorder was incurred or aggravated as a result of any verified in-service stressor(s).  Further, if there are no verified stressors, please state whether it is at least as likely as not (probability of 50 percent or more) the Veteran's PTSD was incurred or aggravated as a result of a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of his service.    

(e)  For any other currently diagnosed acquired psychiatric disorder, is it at least as likely as not (probability of 50 percent or more) that such disorder was otherwise incurred or aggravated as a result of any incident during service?  Please specify the incident(s) during service that are related to the current disorder(s).  

A complete rationale must be provided for any opinion offered, with consideration of all lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.

9.  After completing any further development as may be indicated by any response received upon remand, readjudicate the service connection claim based on the entirety of the evidence.  Such adjudication should reflect consideration of all evidence of record, with consideration of the competency and sufficiency of certain lay evidence as provided in the cases summarized supra.  Further, all theories of service connection should be considered, to include based on a personality disorder, psychosis as a chronic disability, or PTSD, as appropriate.  

10.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


